Citation Nr: 1221399	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  05-04 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1962 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  In November 2007, August 2008, and July 2010, the Board remanded the case for additional development. 

The appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

A review of the record indicates that another remand is necessary.  In accordance with the July 2010 remand, the Veteran was afforded a VA examination to assess the existence and etiology of his claimed acquired psychiatric disorder.  The examination was performed in August 2010.  The examiner was directed to "integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status."  The August 2010 VA examiner was not provided a copy of the claims file when he examined the Veteran.  He stated that the medical records he was provided showed that the Veteran was seen for treatment by a psychiatric nurse practitioner for about two months in 2004, but that the examiner could not find a full psychiatric evaluation by this provider so he did not accept her diagnoses.  In February 2012, an addendum to the examination report dated in August 2010, indicated that the examiner reviewed the claims file and his opinion remained unchanged.  However, the Board's review of the record reveals a complete psychiatric evaluation by the psychiatric nurse practitioner was performed in November 2003.  

Moreover, service connection may be granted if a disability existed at the time a claim for VA disability compensation is filed or during the pendency of that claim, 

even though the disability may have resolved prior to VA's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, the diagnoses of acquired psychiatric disorders made by the November 2003 nurse practitioner and others during the course of this appeal constitute current diagnoses with respect to this claim.  See Cohen v. Brown, 10 Vet. App. 128, 139, 140 (1997) (holding that in making a PTSD diagnosis, mental health professionals "are presumed to know the DSM-IV requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis.").  Therefore, the Board determines that another remand is necessary so that the August 2010 VA examiner can review the evaluation and reconcile his findings with the findings and all diagnoses previously of record, to include those of the psychiatric nurse practitioner in November 2003.  

Accordingly, the case is remanded for the following action:

1.  The claims file must be returned to the August 2010 VA examiner to determine the diagnoses and etiology of any psychiatric disorder found.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  The RO must specify for the examiner the stressor or stressors that it has determined are established by the record, if any, and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to a stressor in service.  Thereafter, the examiner must reconcile the findings and all diagnoses from previous examinations, to include the diagnosis of PTSD by the psychiatric nurse practitioner in 2003, with the findings and diagnoses in his August 2010 

examination report.  The examiner must then opine as to whether any acquired psychiatric disorder diagnosed in the record is causally or etiologically a result of the Veteran's military service.  A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The examination report must be typed.

2.  If the August 2010 VA examiner is not available, or is unable to provide the requested opinions, the Veteran must be afforded an appropriate VA examination to ascertain the existence and etiology of any psychiatric disorder found, to include PTSD.  The RO must specify for the examiner the stressor or stressors that it has determined are established by the record, if any, and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to a stressor in service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were 

reviewed.  All necessary special studies or tests, including psychological testing and evaluation, must be accomplished.  The examiner must integrate the previous psychiatric findings and all diagnoses with the current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  Any diagnosis assessed by the examiner must be reconciled with previous findings and diagnoses.  

If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether each stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner. 

For any diagnosis of an acquired psychiatric disorder other than PTSD, the examiner must opine as to whether any such disorder is causally or etiologically a result of the Veteran's military service.  A complete rational for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical 

community at large and not those of the particular examiner.  The examination report must be typed. 

3.  If an examination is deemed necessary, the RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Any examination report or medical opinion report obtained must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


